FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CYRUS YOO KIM,                                  No. 09-35504

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00688-JLR

   v.
                                                 MEMORANDUM *
 CITY OF FEDERAL WAY,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Western District of Washington
                      James L. Robart, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Cyrus Yoo Kim appeals pro se from the district court’s summary judgment

for defendant in his 42 U.S.C. § 1983 action alleging denial of his fundamental



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
right to exercise by hitting golf balls in a public park. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Brown v. Cal. Dep’t of Corr., 554 F.3d
747, 749 (9th Cir. 2009). We affirm.

       The district court properly granted summary judgment for defendant because

Kim failed to show that he has a fundamental right to exercise by hitting golf balls

in a public park. See Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008) (“To

state a substantive due process claim, the plaintiff must show as a threshold matter

that a state actor deprived it of a constitutionally protected life, liberty or property

interest.”). Moreover, the City’s ordinances prohibiting the hitting of golf balls in

public parks and sanctioning those who do are rationally related to the legitimate

public interest of safety in city parks. See Kawaoka v. City of Arroyo Grande, 17
F.3d 1227, 1234 (9th Cir. 1994) (“Legislative acts that do not impinge on

fundamental rights or employ suspect classifications are presumed valid, and this

presumption is overcome only by a clear showing of arbitrariness and

irrationality.”) (citation and internal quotation marks omitted).

       The district court did not abuse its discretion by denying the motion to

compel discovery because Kim’s interrogatories were directed at non-parties and

Kim has not shown that he suffered any prejudice. See Hallett v. Morgan, 296
F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and noting that the


JK/Research                                 2                                      09-35504
trial court’s broad decision to deny discovery “will not be disturbed except upon

the clearest showing that [the] denial of discovery result[ed] in actual and

substantial prejudice to the complaining litigant”) (citation and internal quotation

marks omitted).

       The district court also did not abuse its discretion by denying Kim’s motion

for sanctions. See Air Separation, Inc. v. Underwriters at Lloyd’s of London, 45
F.3d 288, 291 (9th Cir. 1995) (providing standard of review).

       Kim’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                3                                    09-35504